ON PETITION FOR REHEARING.
On rehearing, appellant earnestly contends that a statute of a state providing for one landowner to compel his adjoining neighbor to contribute to the building of a fence on the 2.  line between their lands for the exclusive benefit of another would be unconstitutional. That appellant has *Page 305 
thereby presented no constitutional question, see, In rePetition of Pittsburgh, etc., R. Co. (1897), 147 Ind. 697, 47 N.E. 151; Durham v. State, ex rel. (1892), 133 Ind. 422, 31 N.E. 787; Hobbs v. Gibson School Tp. (1924), 195 Ind. 1, 144 N.E. 527; Ewbank's Manual, (2d ed.) § 62a.
Petition for rehearing denied.